454 F.2d 283
UNITED STATES of America, Plaintiff-Appellee,v.Pierce HILL, Defendant-Appellant.
No. 71-1503.
United States Court of Appeals,Ninth Circuit.
Jan. 24, 1972.

Roswell Bottum Jr., Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Crim. Div., Andrew R. Willing, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before KOELSCH, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
This appeal questions the validity of a conviction for armed bank robbery after a trial before a judge and jury.  The statute violated was 18 U.S.C. Sec. 2113(a), (d).  We affirm.


2
The appellant relies upon his contention that the evidence was insufficient to support the conviction and that certain evidence was admitted in violation of his Fourth Amendment rights. On the first issue the appellant was positively identified by two eye witnesses to the crime.  In addition, a small address book was found near the place inside the Federal Credit Union where appellant put his attache case on the floor and removed gags from it which he used to gag two employees.  The address book had his fingerprints on it.  While being taken to the police station after his arrest the appellant remarked to the police:


3
"You guys never would have made me if I hadn't dropped my address book at the place during the robbery."


4
The argument based upon the insufficiency of evidence is without merit.  United States v. Nelson, 419 F.2d 1237 (9th Cir. 1969).


5
No objection was made at the time of trial to the introduction of the evidence which is now claimed to have been illegally seized.  Neither was there any motion made to suppress it.  Absent plain error, therefore, this contention may not be raised for the first time on appeal.  United States v. McCarthy, 430 F.2d 1289 (9th Cir. 1970).  There was no plain error here.


6
The judgment is affirmed.